Exhibit 10.5
 
[FORM OF RESTRICTED STOCK AWARD AGREEMENT FOR AMIN J. KHOURY]
 
BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of November
15, 2006 (the “Date of Grant”) between BE Aerospace, Inc., a Delaware
corporation (the “Company”), and Amin J. Khoury (the “Participant”). Capitalized
terms not otherwise defined herein shall have the same meanings as in the BE
Aerospace, Inc. 2005 Long-Term Incentive Plan (the “Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Award. Subject to the provisions of this Award Agreement and the
Plan, the Company hereby grants to the Participant, an aggregate of _____
restricted shares of Common Stock (the “Restricted Stock”), subject to
adjustment as set forth in the Plan.
 
2. Incorporation of Plan. The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions. This Award Agreement and the Restricted Stock shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern. Defined terms used herein without
definition shall have the meanings ascribed thereto in the Plan.
 
3. Vesting Schedule. Unless previously vested or canceled in accordance with the
provisions of the Plan or this Award Agreement, twenty-five percent (25%) of the
shares of Restricted Stock shall vest and shall no longer be subject to
cancellation pursuant to Section 4 or the transfer restrictions set forth in
Section 7 on each of the first, second, third and fourth anniversaries of the
Date of Grant, provided in each case that on such date the Participant is
employed by the Company or rendering consulting services to the Company pursuant
to Section 7.7 of the employment agreement between the Company and the
Participant dated April 27, 2007 ( the “Employment Agreement”).
 
4. Resignation without Good Reason. In the event that prior to vesting in
accordance with Section 3, the Participant resigns his employment with the
Company without Good Reason (as defined in the Employment Agreement) and does
not render (or ceases rendering) consulting services to the Company pursuant to
Section 7.7 of the Employment Agreement, all unvested shares of Restricted Stock
shall be cancelled immediately without consideration as of the date (i) the
participant’s employment terminates or (ii) the participant ceases rendering
consulting services, as applicable.
 
5. Death; Incapacity; Termination by the Company; Resignation for Good Reason.
If, prior to the vesting of all shares of Restricted Stock hereunder, the
Participant’s employment with the Company (i) terminates due to the
participant’s death or Incapacity (as defined in the Employment Agreement), (ii)
is terminated by the Company for any reason or (iii) is terminated by the
Executive for Good Reason (as defined in the Employment Agreement), all of the
unvested shares of Restricted Stock shall vest immediately and shall no longer
be subject to cancellation pursuant to Section 4 or the transfer restrictions
set forth in Section 7 of this Award Agreement.
 

--------------------------------------------------------------------------------


 
6. Change in Control. Immediately prior to a Change in Control (as defined in
the Employment Agreement), all of the shares of Restricted Stock (that have not
yet vested pursuant to Sections 3 or 5 hereof) shall vest immediately and shall
no longer be subject to cancellation pursuant to Section 4 or the transfer
restrictions set forth in Section 7 of this Award Agreement.
 
7. Nontransferability of Restricted Stock. Unless otherwise determined by the
Committee, the Restricted Stock may not be transferred, pledged, alienated,
assigned or otherwise attorned other than by last will and testament or by the
laws of descent and distribution or pursuant to a domestic relations order, as
the case may be; provided, however, that the Committee may, subject to such
terms and conditions as it shall specify, permit the transfer of the Restricted
Stock, including, without limitation, for no consideration to a charitable
institution or a Permitted Transferee. Any shares of Restricted Stock
transferred to a charitable institution may not be further transferable without
the Committee’s approval and any shares of Restricted Stock transferred to a
Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.
 
8. Rights as a Stockholder. The Participant shall have, with respect to the
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Stock and to receive any dividends
or other distributions, subject to the restrictions set forth in the Plan and
this Award Agreement.
 
9. Dividends and Distributions. Any cash, Common Stock or other securities of
the Company or other consideration received by the Participant as a result of a
distribution to holders of Restricted Stock or as a dividend on the Restricted
Stock shall be subject to the same restrictions as the Restricted Stock, and all
references to Restricted Stock hereunder shall be deemed to include such cash,
Common Stock or other securities or consideration.
 
10. Legend on Certificates. The Committee may cause a legend or legends to be
put on certificates representing the Common Stock underlying the Restricted
Stock to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Common Stock, and any applicable federal or state laws.
 
2

--------------------------------------------------------------------------------


 
11. Conditions to Delivery of Common Stock Certificates. The Company shall not
be required to deliver any certificate or certificates for shares of Common
Stock pursuant to this Agreement prior to fulfillment of all of the following
conditions:
 
(a) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee determines to be necessary or advisable;
and
 
(b) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience.
 
12. Physical Custody. The Restricted Stock may be issued in certificate form or
electronically in “book entry”. The Secretary of the Company or such other
representative as the Committee may appoint shall retain physical custody of
each certificate representing the Restricted Stock until all of the restrictions
imposed under this Award Agreement with respect to the shares evidenced by such
certificate expire or are removed. In no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
assigned to Participant.
 
13. No Entitlements.
 
(a) No Right to Continued Employment. This award is not an employment agreement,
and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, (ii) be construed
as guaranteeing the Participant’s employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Date of Grant and the
applicable vesting date in accordance with Section 3) or (iii) be construed as
giving the Participant any right to be reemployed by the Company following any
termination of Employment.
 
(b) No Right to Future Awards. This award of Restricted Stock and all other
equity-based awards under the Plan are discretionary. This award does not confer
on the Participant any right or entitlement to receive another award of
Restricted Stock or any other equity-based award at any time in the future or in
respect of any future period.
 
(c) No Effect on Future Employment Compensation. The Company has made this award
of Restricted Stock to the Participant in its sole discretion. This award does
not confer on the Participant any right or entitlement to receive compensation
in any specific amount for any future fiscal year, and does not diminish in any
way the Company’s discretion to determine the amount, if any, of the
Participant’s compensation. In addition, this award of Restricted Stock is not
part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.
 
14. Taxes and Withholding. No later than the date as of which an amount with
respect to the Restricted Stock first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount. Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement. The obligations of the Company to deliver the certificates for
shares of Common Stock under this Award Agreement shall be conditional upon such
payment or arrangements and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant, including, without limitation, by withholding shares of
Common Stock to be delivered upon vesting.
 
3

--------------------------------------------------------------------------------


 
15. Securities Laws. In connection with the grant or vesting of the Restricted
Stock the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.
 
16. Miscellaneous Provisions.
 
(a) Notices. Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other. Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications. Any such notice shall be deemed effective upon receipt thereof
by the addressee.
 
(b) Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.
 
(c) Counterparts. This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d) Entire Agreement. This Award Agreement, the Employment Agreement and the
Plan constitute the entire agreement between the parties hereto with regard to
the subject matter hereof. They supersede all other agreements, representations
or understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.
 
(e) Amendments. The Board or the Committee shall have the power to alter, amend,
modify or terminate the Plan or this Award Agreement at any time; provided,
however, that no such termination, amendment or modification may adversely
affect, in any material respect, the Participant’s rights under this Award
Agreement without the Participant’s consent. Notwithstanding the foregoing, the
Company shall have broad authority to amend this Award Agreement without the
consent of the Participant to the extent it deems necessary or desirable (i) to
comply with or take into account changes in or interpretations of, applicable
tax laws, securities laws, employment laws, accounting rules and other
applicable laws, rules and regulations, (ii) to ensure that the Restricted Stock
is not subject to taxes, interest and penalties under Section 409A of the Code,
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) to take into account significant acquisitions or dispositions of assets
or other property by the Company. Any amendment, modification or termination
shall, upon adoption, become and be binding on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person. The Committee shall give written notice to the Participant in accordance
with Section 16(a) of any such amendment, modification or termination as
promptly as practicable after the adoption thereof. The foregoing shall not
restrict the ability of the Participant and the Company by mutual consent to
alter or amend the terms of the Restricted Stock in any manner that is
consistent with the Plan and approved by the Committee.
 
4

--------------------------------------------------------------------------------


 
(f) Successor. Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.
 
(g) Choice of Law. Except as to matters of federal law, this Award Agreement and
all actions taken thereunder shall be governed by and construed in accordance
with the laws of the State of Delaware (other than its conflict of law rules).
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.



 
BE AEROSPACE, INC.
       
By:
   
 
Name: [ __________ ]
         
Title:  [ __________ ]

 
 
 
5